         Case 3:19-cv-00290-EMC Document 104-1 Filed 03/01/21 Page 1 of 2



1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
7
                         SAN FRANCISCO-OAKLAND DIVISION
8
9
      AMERICAN CIVIL LIBERTIES
10    UNION FOUNDATION, et al.,                Case No. 19-CV-00290-EMC
11
                   Plaintiffs,
12
             v.
13
      DEPARTMENT OF JUSTICE, et al.,
14
15                 Defendants.
16
17
                                   [PROPOSED] ORDER
18
            Upon the motion for extension of time and additional pages filed by
19
     Plaintiffs with consent of Defendants, and good cause appearing, the Court hereby
20
     orders that the briefing schedule and allowable page limits for remaining briefing
21
     related to partial summary judgment with respect to the FOIA requests submitted
22
     to ICE, CBP, and USCIS is revised as follows:
23
            March 25, 2021: Plaintiffs’ opposition and cross-motion. 35 pages allotted.
24
            April 23, 2021: Defendant’s reply and opposition to cross-motion. 35 pages
25
     allotted.
26
            May 6, 2021: Plaintiffs’ reply. 15 pages allotted.
27
            _____, 2021: Hearing on parties’ cross-motions
28

                                       [PROPOSED] ORDER
                                    CASE NO. 19-CV-00290-EMC
        Case 3:19-cv-00290-EMC Document 104-1 Filed 03/01/21 Page 2 of 2



1         IT IS SO ORDERED.
2
3    Dated: _____________, 2021
4
5                                        Hon. Edward M. Chen
                                         United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     [PROPOSED] ORDER
                                  CASE NO. 19-CV-00290-EMC
